Title: To Thomas Jefferson from David Humphreys, 2 March 1786
From: Humphreys, David
To: Jefferson, Thomas



Dear Sir
Paris March 2nd. 1786

While I was in London I had the honour of informing your Excellency that as the commission to which I was attached as Secretary would expire in the Spring, I had given intimation to Congress of my having it in idea to return to America in the month of April, unless I should in the mean time receive such advices as might render it inexpedient. I also made the same communication to your very worthy colleague at the Court of London, who has been pleased to give his consent to my proposed return and to favour me with a letter for the Secretary of foreign affairs on the subject. Should the voyage in contemplation meet with your approbation, it might be of consequence to me to be the bearer of a line indicative of my not having left Europe with your displeasure, nor conducted myself while there in such a manner as to reflect disgrace on my country. Something of this kind might be the rather necessary from the unhappy misunderstandings which have formerly prevailed among the public characters from America in Europe, of which at present there is happily no vestige remaining.
Having been informed this day that the Packet will sail from L’Orient the beginning of April I should wish to make use of so favourable a season. And as in that case I may not probably have it in my power at the moment of departure to express all my gratitude for your extraordinary attentions and kindnesses to me, permit me on the present occasion to return my most grateful acknowledgments for them; and to assure you, wherever I may be, I shall ever retain the most lively and unalterable sense of my obligations for the flattering instances of friendship which you have been pleased to honour me with.

Should Mr. Adams and yourself have any joint letter to forward to America on the subject of the commission, I should also be happy in being the bearer of it, if it could be conveyed here by the last week in March; or if it should be in any degree necessary I would willingly cross to London and take my passage in the English Packet.
With sentiments of the sincerest Attachment & consideration I have the honour to be Your Excellency’s Most obliged and Most humble Servant,

D. Humphreys

